UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-01728 Nicholas Fund, Inc. (Exact Name of Registrant as Specified in Charter) 700 North Water Street, Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) Jeffrey T. May, Senior Vice President, Secretary and Treasurer 700 North Water Street Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Registrant's Telephone Number, Including Area Code: 414-272-4650 Date of Fiscal Year End: 03/31/2012 Date of Reporting Period: 06/30/2011 Item 1. Schedule of Investments. NICHOLAS FUND, INC. SCHEDULE OF INVESTMENTS (UNAUDITED) AS OF JUNE 30, 2011 VALUE COMMON STOCKS 93.30% Consumer Discretionary - Durables & Apparel 0.66% 700,000 Newell Rubbermaid, Inc. $ 11,046,000 Consumer Discretionary - Media 1.26% 346,500 Morningstar, Inc. 21,060,270 Consumer Discretionary - Retailing 12.26% 1,298,600 Aaron's, Inc. 36,698,436 669,100 Jos. A. Bank Clothiers, Inc. * 33,461,691 800,000 Kohl's Corporation 40,008,000 590,000 LKQ Corporation * 15,393,100 772,476 O'Reilly Automotive, Inc. * 50,604,903 736,160 Penske Automotive Group, Inc. 16,740,278 684,786 Sally Beauty Company, Inc. * 11,709,841 204,616,249 Consumer Discretionary - Services 0.06% 50,000 InterContinental Hotels Group PLC 1,033,500 Consumer Staples - Food & Staples Retailing 3.69% 1,450,000 Walgreen Co. 61,567,000 Consumer Staples - Food, Beverage & Tobacco 3.85% 700,000 Philip Morris International Inc. 46,739,000 5,000 Ralcorp Holdings, Inc. * 432,900 665,300 Seneca Foods Corporation - Class A * 17,018,374 64,190,274 Energy 11.19% 300,000 Apache Corporation 37,017,000 1,141,300 Inergy, L.P. 40,356,368 230,000 Kayne Anderson Energy Development Company 4,169,900 700,000 Kayne Anderson Energy Total Return Fund, Inc. 20,748,000 600,000 Kayne Anderson Midstream/Energy Fund, Inc. 15,048,000 700,000 Kayne Anderson MLP Investment Company 21,175,000 735,513 Kinder Morgan Management, LLC * 48,242,269 186,756,537 Financials - Diversified 7.89% 839,900 Affiliated Managers Group, Inc. * 85,207,855 600,000 Duff & Phelps Corporation - Class A 7,698,000 1,134,785 Leucadia National Corporation 38,696,168 131,602,023 Financials - Insurance 3.14% 900,000 Loews Corporation 37,881,000 450,000 W.R. Berkley Corporation 14,598,000 52,479,000 Financials - Real Estate 0.89% 1,520,950 Cohen & Steers Quality Income Realty Fund, Inc. 14,859,681 Health Care - Equipment & Services 3.85% 250,000 C.R. Bard, Inc. 27,465,000 557,500 Covidien plc 29,675,725 115,100 Sirona Dental Systems, Inc. * 6,111,810 46,400 VCA Antech, Inc. * 983,680 64,236,215 Health Care - Pharmaceuticals, Biotechnology & Life Sciences 11.31% 1,000,000 Gilead Sciences, Inc. * 41,410,000 174,400 Mettler-Toledo International Inc. * 29,416,048 750,000 Teva Pharmaceutical Industries Ltd. 36,165,000 825,688 Thermo Fisher Scientific Inc. * 53,166,050 550,000 Valeant Pharmaceuticals International, Inc. * 28,578,000 188,735,098 - Industrials - Capital Goods 10.33% 1,220,400 AECOM Technology Corporation * 33,365,736 1,303,300 Oshkosh Corporation * 37,717,502 Page 1 380,000 Snap-on Incorporated $ 358,910 W.W. Grainger, Inc. 55,146,522 643,695 Woodward Inc. 22,439,208 172,411,368 Industrials - Commercial & Professional Services 5.75% 906,500 Copart, Inc. * 42,242,900 915,303 Healthcare Services Group, Inc. 14,873,674 950,000 Republic Services, Inc. 29,307,500 270,000 United Stationers Inc. 9,566,100 95,990,174 Industrials - Transportation 1.87% 550,000 Kirby Corporation * 31,168,500 Information Technology - Hardware & Equipment 1.10% 856,700 Molex Incorporated - Class A 18,401,916 Information Technology - Semiconductors & Semiconductor Equipment 0.79% 350,000 Microchip Technology Incorporated 13,268,500 Information Technology - Software & Services 6.41% 563,300 Fiserv, Inc. * 35,279,479 180,000 MasterCard Incorporated - Class A 54,241,200 300,000 Paychex, Inc. 9,216,000 140,700 Solera Holdings, Inc. 8,323,812 107,060,491 Materials 7.00% 350,000 AptarGroup, Inc. 18,319,000 1,600,000 Ball Corporation 61,536,000 300,000 RPM International, Inc. 6,906,000 423,725 Stepan Company 30,042,102 116,803,102 TOTAL COMMON STOCKS (cost $1,035,143,519) 1,557,285,898 SHORT-TERM INVESTMENTS 6.49% Commercial Paper - 6.29% $ Prudential Financial, Inc. 07/01/11, 0.18% 2,900,000 4,000,000 UnitedHealth Group Incorporated 07/01/11, 0.31% 4,000,000 2,300,000 VW Credit, Inc. 07/05/11, 0.28% 2,299,929 3,375,000 Wisconsin Energy Corporation 07/06/11, 0.30% 3,374,859 3,125,000 Bacardi-Martini B.V. 07/07/11, 0.30% 3,124,844 5,000,000 Wisconsin Energy Corporation 07/07/11, 0.27% 4,999,775 5,000,000 VW Credit, Inc. 07/08/11, 0.29% 4,999,718 3,000,000 Sherwin-Williams Company (The) 07/11/11, 0.17% 2,999,858 3,000,000 BMW US Capital, LLC 07/12/11, 0.28% 2,999,743 5,000,000 Clorox Company (The) 07/12/11, 0.27% 4,999,588 5,525,000 General Mills, Inc. 07/13/11, 0.17% 5,524,687 500,000 Bacardi-Martini B.V. 07/14/11, 0.33% 499,940 5,000,000 Aetna Inc. 07/15/11, 0.26% 4,999,495 2,695,000 BMW US Capital, LLC 07/18/11, 0.30% 2,694,618 4,000,000 H.J. Heinz Finance Company 07/18/11, 0.18% 3,999,660 6,000,000 Clorox Company (The) 07/19/11, 0.26% 5,999,220 3,600,000 BMW US Capital, LLC 07/20/11, 0.29% 3,599,449 4,325,000 VW Credit, Inc. 07/20/11, 0.29% 4,324,338 3,755,000 Anheuser-Busch InBev Worldwide Inc. 07/21/11, 0.22% 3,754,541 5,100,000 Anheuser-Busch InBev Worldwide Inc. 07/21/11, 0.22% 5,099,377 5,000,000 VW Credit, Inc. 07/22/11, 0.29% 4,999,154 5,000,000 Anheuser-Busch InBev Worldwide Inc. 07/25/11 0.22% 4,999,267 3,875,000 General Mills, Inc. 07/26/11, 0.16% 3,874,570 5,675,000 Clorox Company (The) 07/27/11, 0.22% 5,674,098 5,000,000 Bacardi U.S.A., Inc. 07/28/11, 0.32% 4,998,800 3,175,000 Stanley Black & Decker Inc. 08/31/11, 0.30% 3,173,386 104,912,914 Variable Rate Security - 0.20% 3,304,964 American Family Financial Services, Inc.(1) 07/01/11, 0.10% 3,304,964 TOTAL SHORT-TERM INVESTMENTS (cost $108,217,878) 108,217,878 TOTAL SECURITY HOLDINGS Page 2 (cost $1,143,361,397) - 99.79% 1,665,503,776 - ASSETS, NET OF OTHER LIABILITIES - 0.21% 3,568,507 - TOTAL NET ASSETS (basis of percentages disclosed above) - 100% $1,669,072,283 * Non-income producing. (1) Subject to a demand feature as defined by the Securities and Exchange Commission. As of June 30, 2011, investment cost for federal tax purposes was $1,143,127,034 and the tax basis components of unrealized appreciation/depreciation were as follows: Page 3 Unrealized appreciation $ Unrealized depreciation (29,547,929 ) Net unrealized appreciation $522,376,742 For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent Semiannual or Annual Report to Shareholders. Various inputs are used in determining the value of the Fund's investments relating to Finanacial Accounting Standard No. 157. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below. Level 1 - quoted prices in active markets for identical investments Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Funds investments carried at value: Valuation Inputs Investments in Securities Level 1 - Common Stocks(1) $ Level 2 - Commercial Paper 104,512,914 Variable Rate Security 3,304,964 Level 3 - None - - - Total $ - - (1) See Schedule above for further detail by industry Item 2. Controls and Procedures. (a) The Fund's principal executive officer and principal financial officer have concluded that the Fund's disclosure controls and procedures are sufficient to ensure that information required to be disclosed by the Fund in this Form N-Q was recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms, based upon such officers' evaluation of these controls and procedures as of a date within 90 days of the filing date of the report. (b) There were no significant changes or corrective actions with regard to significant deficiencies or material weaknesses in the Fund's internal controls or in other factors that could significantly affect the Fund's internal controls during the last fiscal quarter. Item 3. Exhibits. Certifications of Principal Executive Officer and Principal Financial Officer pursuant to Rule 30a-2(a) under the Act, attached hereto as part of EX-99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nicholas Fund, Inc. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Albert O. Nicholas Name: Albert O. Nicholas Title: Principal Executive Officer Date: 08/26/2011 By: /s/ Jeffrey T. May Name: Jeffrey T. May Title: Principal Financial Officer Date: 08/26/2011
